Citation Nr: 1100550	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  05-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD) based on claimed personal assaults.

2.  Entitlement to service connection for a chronic acquired 
psychiatric disorder other than PTSD, including depression and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from March 1956 to 
October 1959.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a July 2008 decision, the Board denied the Veteran's claim for 
service connection for PTSD.  He appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court/CAVC).  In a July 2010 memorandum decision, the Court 
reversed the Board's July 2008 decision - so determined the 
Veteran is entitled to service connection for PTSD, and remanded 
the matter for a determination of the proper disability rating 
and effective date of benefits for this condition.  The Court 
also determined the Veteran is entitled to consideration of 
whether service connection also is warranted for a psychiatric 
disability other than PTSD (other diagnoses include depression 
and bipolar disorder).  See Clemons v. Shinseki, 23 Vet App 1 
(2009) (indicating the scope of a mental health disability claim 
includes any mental disability that reasonably may be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).

An intervening July 2009 RO decision that was issued during the 
pendency of the appeal to the Court already considered this 
additional claim and determined the Veteran was not entitled to 
service connection for depression.  In response to that decision, 
he submitted a timely notice of disagreement (NOD) in August 2009 
and, after receiving a statement of the case (SOC) in August 2010 
concerning this additional claim, then submitted a timely 
substantive appeal (VA Form 9) later in August 2010, thereby 
perfecting his appeal to the Board of this additional claim.  
See 38 C.F.R. § 20.200 (2010).




REMAND

As mentioned, the Court's July 2010 memorandum decision reversed 
the Board's July 2008 decision and determined the Veteran had 
satisfied the three requirements for service connection for PTSD 
based on personal/sexual assault in the military.  
38 C.F.R. § 3.304(f).  The Court therefore indicated a proper 
disability rating and an effective date need to be assigned.  As 
the Agency of Original Jurisdiction (AOJ), the RO, not the Board, 
makes these initial determinations.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (indicating that, where an appealed 
claim for service connection is granted during the pendency of 
the appeal, a second NOD thereafter must be timely filed to 
initiate appellate review of the claim concerning "downstream" 
issues such as the compensation level assigned for the disability 
and effective date).

Generally speaking, psychiatric disorders (except for eating 
disorders), regardless of their specific diagnosis (PTSD, 
depression, bipolar disorder or whatever), are all rated under 
38 C.F.R. § 4.130 and, specifically, according to the 
requirements of the General Rating Formula for Mental Disorders.  
So less important is the exact characterization of the disorder, 
rather, the associated symptoms.  Thus, rather than immediately 
deciding the claim for mental illness other than PTSD - namely, 
for depression and bipolar disorder, the Board will wait until a 
rating is assigned for the PTSD since the extent of the Veteran's 
depression ("depressed mood") is one of the factors for 
determining the appropriate rating for his PTSD.  Moreover, 
according to the holding in Mittleider v. West, 11 Vet. App. 181, 
182 (1998), if it is not possible to separate the effects of the 
service-connected PTSD from a nonservice-connected condition like 
the depression or bipolar disorder, 38 C.F.R. §§ 3.102, 4.3, 
which require that reasonable doubt on any issue be resolved in 
the Veteran's favor, dictate that such signs and symptoms be 
attributed to the service-connected PTSD.



Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Assign a disability rating and an 
effective date for the Veteran's now service-
connected PTSD.  If reexamination is needed 
to determine the appropriate disability 
rating, then have him reexamined.

2.  Advise the Veteran that if he disagrees 
with the disability rating and/or effective 
date assigned for his PTSD, he has to file a 
separate appeal concerning these 
"downstream" issues.

3.  Also, in light of the disability rating 
and effective date assigned for the PTSD, 
determine whether the Veteran's depression 
and bipolar disorder should be considered 
as part and parcel disability.  If these 
additional conditions are not service 
connected, including factored into the rating 
for the PTSD, then send the Veteran and his 
representative a supplemental SOC (SSOC) 
regarding this additional claim and give them 
an opportunity to submit additional evidence 
and/or argument in response before returning 
the file to the Board for further appellate 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


